 
EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 29, 2019
(the “Effective Date”), between EAST WEST BANK, a Delaware corporation (“Bank”),
and NEW AGE BEVERAGES CORPORATION, a Washington corporation (“Borrower”),
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. The parties agree as follows:
 
RECITALS
 
A.           Borrower has requested that Bank provide a senior term loan
facility to Borrower in an aggregate principal amount of $15,000,000 and a
senior revolving credit facility to Borrower in an aggregate principal amount
not to exceed $10,000,000.
 
B. Borrower has requested, and Bank is willing, on the terms and subject to the
conditions set forth herein, to make loans to Borrower.
 
1 ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2 LOANS AND TERMS OF PAYMENT
 
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
 
2.2 Revolving Line.
 
(a)           Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances to Borrower
from time to time after the Effective Date in an aggregate outstanding principal
amount not to exceed the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.
 
(b)           Interest Payments. With respect to each Advance, commencing on the
first Payment Date following the Funding Date for such Advance and continuing on
the Payment Date of each month thereafter, Borrower shall make monthly payments
of interest, in arrears, on the principal amount of such Advance at the rate set
forth in Section 2.6(a).
 
(c)           Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
accrued and unpaid interest thereon, and all other Obligations relating to the
Revolving Line shall be immediately due and payable.
 
(d)           Permitted Prepayment. Borrower shall have the option to prepay the
Advances, in whole or in part, provided Borrower (i) delivers written notice to
Bank of its election to prepay each Advance (or any part thereof) at least 10
Business Days prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) the outstanding principal being prepaid plus all accrued and
unpaid interest with respect to the Advances (or the part thereof being
prepaid), and (B) all other sums, if any, that shall have become due and payable
with respect to the Advances, including any interest at the Default Rate with
respect to any past due amounts.
 




 
1

 
 

(e)           Mandatory Prepayment Upon an Acceleration. If the Advances are
accelerated by Bank following the occurrence and during the continuance of an
Event of Default, Borrower shall immediately pay to Bank an amount equal to the
sum of (i) all outstanding principal plus accrued and unpaid interest with
respect to the Advances, and (ii) all other sums, if any, that shall have become
due and payable with respect to the Advances, including any interest at the
Default Rate with respect to any past due amounts.
 
2.3 Term Loan.
 
(a)           Availability. Subject to the terms and conditions of this
Agreement, upon Borrower’s request, on the Effective Date, Bank shall make a
term loan advance to Borrower in an aggregate original principal amount not to
exceed the Term Loan Amount (such advance, the “Term Loan Advance”). After
repayment, neither the Term Loan Advance nor any portion thereof may be
reborrowed.
 
(b)           Interest Payments. With respect to the Term Loan Advance,
commencing on the first Payment Date following the Effective Date and continuing
on the Payment Date of each month thereafter, Borrower shall make monthly
payments of interest, in arrears, on the principal amount of the Term Loan
Advance at the rate set forth in Section 2.6(a).
 
(c)           Amortization Payments. Commencing on the seventh Payment Date
following the Effective Date and continuing on each Payment Date thereafter,
Borrower shall make a payment towards the principal amount of the Term Loan
Advance in an amount equal to $125,000; provided that such payment amount shall
be increased pursuant to the amount of any Incremental Term Loan Advances
borrowed pursuant to Section 2.11 so that the payment amount on any Payment Date
shall be equal to (i) the Term Loan Amount (as such amount is increased pursuant
to Section 2.11) divided by (ii) 10 divided by (iii) 12. All outstanding
principal and accrued and unpaid interest under the Term Loan Advance, and all
other outstanding Obligations with respect to the Term Loan Advance, shall be
due and payable in full on the Term Loan Maturity Date.
 
(d)           Mandatory Prepayment. (i) No later than 120 days after the end of
each fiscal year of Borrower, commencing with the fiscal year ending December
31, 2019, Borrower shall make a payment towards the outstanding principal amount
of the Term Loan Advance in an amount equal to (A) 50% of the Excess Cash Flow
of Borrower and its Subsidiaries, on a consolidated basis, so long as the Total
Leverage Ratio, as of the end of such fiscal year, based on Borrower’s audited
financial statements for such period, is greater than or equal to 1.50 to 1.00
and (B) 35% of the Excess Cash Flow of Borrower and its Subsidiaries, on a
consolidated basis, so long as the Total Leverage Ratio, as of the end of such
fiscal year, based on Borrower’s audited financial statements for such period,
is less than or equal to 1.50 to 1.00.
 
(ii)           Immediately upon receipt by Borrower of the proceeds of any
Specified Equity Contribution pursuant to Section 7.13, Borrower shall prepay
the Term Loan Advance in accordance with Section 2.8 in an amount equal to 100%
of such proceeds received, which, for the avoidance of doubt, shall be net of
any reasonable underwriting, legal or other expenses incurred in connection with
such Specified Equity Contribution.
 
(e)           Permitted Prepayment. Borrower shall have the option to prepay the
Term Loan Advance, in whole or in part, provided Borrower (i) delivers written
notice to Bank of its election to prepay the Term Loan Advance (or any part
thereof) at least 10 Business Days prior to such prepayment, and (ii) pays, on
the date of such prepayment (A) the outstanding principal being prepaid plus all
accrued and unpaid interest with respect to the Term Loan Advance (or the part
thereof being prepaid), and (B) all other sums, if any, that shall have become
due and payable with respect to the Term Loan Advance, including any Prepayment
Fee then due and any interest at the Default Rate with respect to any past due
amounts.
 
(f)           Mandatory Prepayment Upon an Acceleration. If the Term Loan
Advance is accelerated by Bank following the occurrence and during the
continuance of an Event of Default, Borrower shall immediately pay to Bank an
amount equal to the sum of (i) all outstanding principal plus accrued and unpaid
interest with respect to the Term Loan Advance, and (ii) all other sums, if any,
that shall have become due and payable with respect to the Term Loan Advance,
including any Prepayment Fee then due and any interest at the Default Rate with
respect to any past due amounts.
 

 
2

 
 

2.4 Requests for Borrowings. Each borrowing of Credit Extensions shall be made,
subject to the prior satisfaction of the applicable conditions to the making of
such Credit Extension, upon irrevocable notice by Borrower to Bank.  Each such
notice must be in writing or by telephone (and promptly confirmed in writing)
and must be received by Bank (by hand delivery, email or other electronic
transmission (including “.pdf” or “.tiff”)) not later than 12:00 p.m., Pacific
time, two Business Days prior to the requested day of any borrowing (or one
Business Day in the case of the Term Loan Advance to be made on the Effective
Date). Each written notice (or confirmation of telephonic notice) with respect
to a borrowing by Borrower pursuant to this Section 2.4 shall be delivered to
Bank in the form of a written borrowing request, appropriately completed and
signed by a Responsible Officer. Each such telephonic and written borrowing
request shall specify the following information: (a) the aggregate principal
amount of the requested Credit Extension; and (b) the date of such Credit
Extension, which shall be a Business Day.
 
Bank shall credit proceeds of the Term Loan Advance and any Advance to the
Designated Deposit Account. Bank may make the Term Loan Advance or any Advances
under this Agreement based on instructions from a Responsible Officer or, in the
case of Advances, without instructions if the Advances are necessary to meet
Obligations which have become due.
 
2.5 Letters of Credit.
 
(a)           General. Subject to the terms and conditions set forth herein,
Bank agrees (A) from time to time on any Business Day during the period from the
Effective Date to the fifth Business Day prior to the Revolving Line Maturity
Date, upon the request of Borrower, to issue Letters of Credit denominated in
Dollars for the account of Borrower (in a form reasonably acceptable to Bank;
provided that (x) Borrower will be the applicant and (y) Borrower will be the
account party with respect to such Letter of Credit), and (B) to honor drafts
under the Letters of Credit.
 
(b)           Requests and Notices; Certain Conditions. To request the issuance
of a Letter of Credit, Borrower shall deliver to Bank, at least three Business
Days in advance of the requested date of issuance (or such shorter period as is
acceptable to Bank or, in the case of any issuance to be made on the Effective
Date, one Business Day prior to the Effective Date), a request to issue a Letter
of Credit, which shall specify that it is being issued under this Agreement. To
request an amendment, extension or renewal of an outstanding Letter of Credit
(other than any automatic extension of a Letter of Credit permitted under
Section 2.5(c)) Borrower shall submit the request to Bank at least three
Business Days in advance of the requested date of amendment, extension or
renewal (or such shorter period as is acceptable to Bank), identifying the
Letter of Credit to be amended, extended or renewed, and specifying the proposed
date (which shall be a Business Day) and other details of the amendment,
extension or renewal. Requests for the issuance, amendment, extension or renewal
of any Letter of Credit must be accompanied by such other information as shall
be necessary to issue, amend, extend or renew such Letter of Credit. Borrower
also shall submit a letter of credit application on Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit may be
issued, amended, extended or renewed only if (and on the issuance, amendment,
extension or renewal of each Letter of Credit, Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension or renewal, (i) the LC Exposure does not exceed the LC, FX and Swap
Sublimit, and (ii) the sum of (x) the aggregate outstanding principal amount of
all Advances, plus (y) the aggregate amount of all LC Exposure would not exceed
the principal amount of the Revolving Line.
 
(c)           Expiration Date. (i) No Standby Letter of Credit shall expire
later than the earlier of (A) the date that is one year after the date of the
issuance of such Letter of Credit and (B) the date that is five Business Days
prior to the Revolving Line Maturity Date; provided that any Standby Letter of
Credit may provide for the automatic extension thereof for any number of
additional periods each of up to one year in duration so long as (x) such
additional periods do not extend beyond the date referred to in the preceding
clause (B) and (y) such Letter of Credit permits Bank to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such 12 month period to be agreed upon at
the time such Letter of Credit is issued. Notwithstanding anything to the
contrary in the foregoing, any Standby Letter of Credit may be extended for
additional periods (each of up to one year in duration) which extend beyond the
date that is five Business Days prior to the Revolving Line Maturity Date so
long as 105% of the then-available face amount of such Letter of Credit is cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to Bank on or before the date that such Letter of Credit is extended beyond the
date that is five Business Days prior to the Revolving Line Maturity Date.
 

 
3

 
 

(ii) No Commercial Letter of Credit shall expire later than the earlier to occur
of (A) 180 days after the issuance thereof and (B) the date that is five
Business Days prior to the Revolving Line Maturity Date.
 
(d)           Reimbursement. If Bank makes any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to
Bank an amount in Dollars equal to such LC Disbursement not later than 1:00
p.m., Pacific time on the Business Day immediately following the date on which
Borrower receives notice under Section 2.5(f) of such LC Disbursement; provided
that Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.4 that such payment be financed with an
Advance in an equivalent amount and currency and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance.
 
(e)           Obligations Absolute. The obligations of Borrower to reimburse LC
Disbursements as provided in Section 2.5(d) shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by Bank under any Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.5, constitute a legal or equitable discharge of, or provide a right of
setoff against, Borrower’s obligations hereunder. Neither Bank nor any of its
related parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
Bank; provided that the foregoing shall not be construed to excuse Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are
determined by a final and binding decision of a court of competent jurisdiction
to have been caused by Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of Bank (as finally
determined by a court of competent jurisdiction), Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(f)           Disbursement Procedures. Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Bank shall promptly notify Borrower in writing
or by telephone (promptly confirmed in writing) of such demand for payment and
whether Bank has made or will make an LC Disbursement thereunder; provided that
no failure to give or delay in giving such notice shall relieve Borrower of its
obligation to reimburse Bank with respect to any such LC Disbursement.
 
(g)           Interim Interest. If Bank makes any LC Disbursement, then, unless
Borrower reimburses such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to and including
the date that Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to Advances; provided that if Borrower fails to reimburse such
LC Disbursement when due pursuant to Section 2.5(d), then Section 2.7(b) shall
apply.
 

 
4

 
 

(h)           Cash Collateralization. (i) If any Event of Default exists, then
on the Business Day that Borrower receives notice from Bank demanding the
deposit of cash collateral pursuant to this Section 2.5(h), Borrower shall
deposit, in an interest-bearing account with Bank, in the name of Bank and for
its benefit (the “LC Collateral Account”), an amount in cash in Dollars equal to
105% of the LC Exposure as of such date (minus the amount denominated in Dollars
then on deposit in the LC Collateral Account); provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in Section 8.4 or Section 8.5.
 
(ii) Any deposit under Section 2.5(h)(i) above shall be held by Bank as
collateral for the payment and performance of the Obligations in accordance with
the provisions of this Section 2.5(h). Bank shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account, and
Borrower hereby grants Bank, for its benefit, a first priority security interest
in the LC Collateral Account. Interest or profits, if any, shall accumulate in
such account. Moneys in such account shall be applied by Bank to reimburse Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of Borrower for the LC Exposure at such time or, if any Obligations have been
accelerated, be applied to satisfy other Obligations. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (together with all interest and other earnings
with respect thereto, to the extent not applied as aforesaid) shall be returned
to Borrower promptly but in no event later than three Business Days after such
Event of Default has been cured or waived.
 
2.6 Payment of Interest on the Credit Extensions.
 
(a)           Interest Rate.
 
(i)           Advances. Subject to Section 2.6(b), the principal amount
outstanding under the Revolving Line shall accrue interest at the Prime Rate
plus the Applicable Rate, which interest, in each case, shall be payable monthly
in accordance with Section 2.6(e) below.
 
(ii)           Term Loan Advance. Subject to Section 2.6(b), the principal
amount outstanding under the Term Loan Advance shall accrue interest at the
Prime Rate plus the Applicable Rate, which interest, in each case, shall be
payable monthly in accordance with Section 2.6(e) below.
 
(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is 3.00% above the rate that is otherwise applicable thereto
(the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.6(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.
 
(c)           Maximum Rate. Anything herein to the contrary notwithstanding, the
obligations of Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Bank would be contrary to the provisions of any law
applicable to Bank limiting the highest rate of interest which may be lawfully
contracted for, charged or received by Bank, and in such event Borrower shall
pay Bank interest at the highest rate permitted by applicable law (“Maximum
Lawful Rate”); provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Bank is equal to the total interest that would
have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Effective Date
as otherwise provided in this Agreement.
 

 
5

 
 

(d)           Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(e)           Payment; Interest Computation. Interest is payable monthly on the
Payment Date of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
 
2.7 Fees and Expenses. Borrower shall pay to Bank:
 
(a)           Commitment Fee. A fully earned, non-refundable commitment fee of
$250,000, on the Effective Date;
 
(b)           Unused Revolving Line Facility Fee. Payable quarterly in arrears
on the last day of each calendar quarter ending after the Effective Date but
prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity
Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to
0.50% per annum of the average unused portion of the Revolving Line, as
determined by Bank, computed on the basis of a year with the applicable number
of days as set forth in Section 2.6(e); and
 
(c)           Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank). Notwithstanding anything to the contrary herein, so long as no
Event of Default has occurred and is continuing, all Bank Expenses incurred
after the Effective Date in excess of $10,000, individually or in the aggregate,
must be pre-approved in writing by Borrower.
 
(d)           Fees Fully Earned. Unless otherwise provided in this Agreement or
in a separate writing by Bank, Borrower shall not be entitled to any credit,
rebate or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.7 pursuant
to the terms of Section 2.8(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.7.
 
2.8 Payments; Application of Payments; Debit of Accounts.
 
(a)           All payments to be made by Borrower under any Loan Document shall
be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Pacific time on the date when due. Payments of
principal and/or interest received after 12:00 p.m. Pacific time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.
 
(b)           Bank has the exclusive right to determine the order and manner in
which all payments with respect to the Obligations may be applied. Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
 
(c)           Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.
 

 
6

 
 

2.9 Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.9 shall survive the termination of this Agreement.
 
2.10 Increased Costs, Etc. Borrower agrees to reimburse Bank for any increase in
the cost to Bank of, or any reduction in the amount of any sum receivable by
Bank in respect of, Bank’s commitment to provide the Revolving Line and the
making or maintaining of the Credit Extensions hereunder that may arise in
connection with any Change in Law. Bank shall notify Borrower in writing of the
occurrence of any such event, stating the reasons therefor and the additional
amount required fully to compensate Bank for such increased cost or reduced
amount. Such additional amounts shall be payable by Borrower directly to Bank
within 10 Business Days of Borrower’s receipt of such notice, and such notice
shall, in the absence of manifest error, be conclusive and binding on Borrower;
provided that Borrower shall not be required to compensate Bank pursuant to this
Section 2.10 for any increased costs or reductions incurred more than 180 days
prior to the date that Bank notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
2.11 Incremental Term Loan Advances.
 
(a) Borrower may, at any time, on one or more occasions deliver a written
request to Bank to increase the Term Loan Amount by requesting new term loan
commitments to be added to such Term Loan Amount (any such increase, an
“Incremental Term Facility” and any term loans advanced pursuant to an
Incremental Term Facility, “Incremental Term Loan Advances”) provided that:
 
(i)           none of the Incremental Term Facilities, the aggregate Incremental
Term Commitments and the aggregate Incremental Term Loan Advances may exceed the
Incremental Cap;
 
(ii)           no Incremental Term Commitment may be less than $5,000,000;
 
(iii)           except as separately agreed from time to time between Borrower
and Bank, Bank shall not be obligated to provide any Incremental Term
Commitment, and the determination to provide such commitments shall be within
the sole and absolute discretion of Bank;
 
(iv)           the interest rate applicable to any Incremental Term Facility or
Incremental Term Loan Advances will be determined by Borrower and Bank; provided
that such interest rate will not be more than the corresponding interest rate
applicable to the Term Loan Advance unless the interest rate margin with respect
to the Term Loan Advance is adjusted to be equal to the interest rate with
respect to the relevant Incremental Term Facility or Incremental Term Loan
Advances; provided further that in determining the applicable interest rate
under this clause (iv), (x) original issue discount or upfront fees paid by
Borrower in connection with any Incremental Term Facility shall be included, and
(y) any amendments to the Applicable Rate in respect of the Term Loan Advance
that become effective subsequent to the Effective Date but prior to the time of
the addition of the relevant Incremental Term Facility or Incremental Term Loan
Advances shall be included;
 

 
7

 
 

(v)           the final maturity date with respect to any Incremental Term Loan
Advances shall be the Term Loan Maturity Date;
 
(vi)           (A) any Incremental Term Facility shall rank pari passu with the
then-existing Term Loan Advance in right of payment and shall rank pari passu
with the then-existing Term Loan Advance with respect to security, (B) any
Incremental Term Facility shall be guaranteed by the Guarantors and secured by
all the Collateral and (C) no Incremental Term Facility may be guaranteed by any
Person which is not a Guarantor or secured by any assets other than the
Collateral;
 
(vii)           any prepayment (other than any scheduled amortization payment)
of Incremental Term Loan Advances shall be made on a pro rata basis with the
existing Term Loan Advance;
 
(viii)           no Event of Default shall exist immediately prior to or after
giving effect to any Incremental Term Facility;
 
(ix)           all representations and warranties set forth in Section 5 and in
each other Loan Document shall be true and correct in all material respects (or,
if qualified by materiality, in all respects) on and as of the applicable
closing date in respect of such Incremental Term Facility with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier day, in which case they shall be
true and correct in all material respects (or, if qualified by materiality, in
all respects) as of such earlier date;
 
(x)           the proceeds of any Incremental Term Facility may only be used for
working capital and other general corporate purposes as permitted by Section
5.10;
 
(xi)           on the date of the making of any Incremental Term Loan Advances
which will be added to the Term Loan Advance, and notwithstanding anything to
the contrary set forth in Section 2.4 or 2.6, such Incremental Term Loan
Advances shall be added to (and constitute a part of) the Term Loan Advance; and
 
(xii)           only Borrower shall be the borrower under any Incremental Term
Facility.
 
(b)           As a condition precedent to the effectiveness of any Incremental
Term Facility or the making of any Incremental Term Loan Advances, (i) upon its
reasonable request, Bank shall have received customary written opinions of
counsel of Borrower, as well as such reaffirmation agreements, supplements
and/or amendments as it shall reasonably require and (ii) Bank shall have
received a certificate of Borrower signed by a Responsible Officer thereof:
 
(i)           certifying and attaching a copy of the resolutions adopted by the
governing body of Borrower approving or consenting to such Incremental Term
Facility and/or Incremental Term Loan Advances; and
 
(ii)           to the extent applicable, certifying that the conditions set
forth in Sections 2.11(a)(viii)-(ix) have been satisfied.
 
(c)           To the extent that any Incremental Term Loan Advances are added to
the then outstanding Term Loan Advance, it is acknowledged that the scheduled
amortization payments set forth in Section 2.3(c) shall be adjusted to give
effect to the increase in the Term Loan Amount.
 

 
8

 
 
3 CONDITIONS OF LOANS
 
3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           duly executed original signatures to this Agreement;
 
(b)           Equity Pledge Agreement, dated as of the Effective Date, by and
among Morinda Holdings, Inc., as pledgor, Tahitian Noni Beverages (China)
Company Limited, as company, and Bank, as pledgee;
 
(c)           the Operating Documents and long-form good standing certificates
of Borrower and each Guarantor certified by the Secretary of State (or
equivalent agency) of Borrower’s or such Guarantor’s jurisdiction of
organization or formation and each jurisdiction in which Borrower or Guarantor
is qualified to conduct business, or the foreign equivalent of such documents
for any entity organized outside the United States, each as of a date no earlier
than 30 days prior to the Effective Date;
 
(d)           a secretary’s certificate of Borrower and each Guarantor with
respect to Borrower’s and each Guarantor’s Operating Documents, incumbency,
specimen signatures and resolutions authorizing the execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(e)           certified copies, dated as of a recent date, of financing
statement searches with respect to Borrower and each Guarantor, as Bank may
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;
 
(f)           the fully executed Representations and Warranties Certificate of
Borrower;
 
(g)           evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank;
 
(h)           the IP Agreement, together with the duly executed original
signatures thereto;
 
(i)           the Guaranty, together with the duly executed original signatures
thereto;
 
(j)           (i) a legal opinion, dated as of the Effective Date, of Sichenzia
Ross Ference LLP, counsel to Borrower and the Guarantors organized within the
United States, (ii) a legal opinion, dated as of the Effective Date, of Davis
Wright Tremaine LLP, counsel to Borrower, (iii) a legal opinion, dated as of the
Effective Date, of Faegre Baker Daniels LLP, counsel to the Guarantors organized
within the State of Colorado, (iv) a legal opinion, dated as of the Effective
Date, of Ray Quinney & Nebeker P.C., counsel to the Guarantors organized within
the State of Utah, and (v) a legal opinion, dated as of the Effective Date, of
Baker & McKenzie LLP, counsel to Tahitian Noni Beverages (China) Company
Limited, in each case in form and substance satisfactory to Bank;
 
(k)           a duly executed payoff letter with respect to the repayment in
full of the Indebtedness of Borrower, NABC, Inc., NABC Properties, LLC and New
Age Health Sciences, Inc. owed to Siena Lending Group LLC, termination of all
agreements related thereto and the release of all Liens granted in connection
therewith, with UCC or other appropriate termination statements and documents
effective to evidence the foregoing or authorization to file the same; and
 
(l)           payment of the fees and Bank Expenses then due as specified in
Section 2.7 hereof.
 

 
9

 
 
3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
 
(a)           timely receipt of a borrowing request substantially in the form
attached hereto as Exhibit C and any materials and documents required by Section
2.4;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
proposed Credit Extension and/or delivery of a borrowing request substantially
in the form attached hereto as Exhibit C, as applicable, and on the Funding Date
of each Credit Extension; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no default or Event of Default shall have occurred and be continuing or
would result from the Credit Extension;
 
(c)           receipt of a certificate, dated as of the applicable Funding Date,
and signed by a Responsible Officer, confirming compliance with Section 3.2(b);
 
(d)           receipt of a certificate dated as of the applicable Funding Date,
and signed by a Responsible Officer, in form and substance satisfactory to Bank,
certifying as to the matters set forth in Section 5.6;
 
(e)           receipt of a certificate, dated as of the applicable Funding Date,
and signed by a Responsible Officer, certifying that as of that Funding Date,
immediately after giving effect to the incurrence of Indebtedness on such date,
Borrower, together with its Subsidiaries, is in compliance, on a pro forma
basis, with the covenants set forth in Section 7.12, recomputed for the
applicable period most recently ended; and
 
(f)           Bank determines to its satisfaction and in its sole discretion
that there has not been a Material Adverse Change.
 
3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
 
4 CREATION OF SECURITY INTEREST AND PLEDGE
 
4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
 
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (free and clear of
all Liens except for Permitted Liens).
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations for which no
claim has been asserted) are repaid in full in cash. Upon payment in full in
cash of the Obligations (other than inchoate indemnity obligations for which no
claim has been asserted) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at the sole cost and expense of Borrower,
release its Liens in the Collateral and all rights therein shall revert to
Borrower. In the event (a) all Obligations (other than inchoate indemnity
obligations for which no claim has been asserted), except for Bank Services, are
satisfied in full, and (b) this Agreement is terminated, Bank shall terminate
the security interest granted herein upon Borrower providing cash collateral
acceptable to Bank in its good faith business judgment for Bank Services, if
any. In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to at least
105% of the face amount of all such Letters of Credit plus all interest, fees,
and costs due or to become due in connection therewith (as estimated by Bank in
its good faith business judgment), to secure all of the Obligations relating to
such Letters of Credit.
 

 
10

 
 
4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein creates a valid security interest in
favor of Bank in the Collateral and, when properly perfected by filing of a UCC
financing statement, shall constitute a valid, perfected, first priority
security interest in the Collateral, to the extent such security interest can be
perfected by filing a financing statement under the UCC, free and clear of all
Liens except for Permitted Liens. If Borrower shall acquire a commercial tort
claim, Borrower shall promptly, and in any event within 10 days thereof, notify
Bank in a writing signed by Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.
 
4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by Borrower or any
other Person, shall be deemed to violate the rights of Bank under the Code.
 
4.4 Pledge. To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Obligations, Borrower hereby grants, pledges and assigns to Bank a
continuing security interest in any and all right, title and interest of
Borrower in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):
 
(a)           Pledged Shares. (i) 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary (other than any such Subsidiary that is a
Foreign Subsidiary Holding Company) directly owned by Borrower as set forth on
Exhibit D attached hereto and (ii) 65% (or such greater percentage that, due to
a change in an applicable law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or such
Foreign Subsidiary Holding Company as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such Foreign Subsidiary Holding Company’s United States parent
and (2) could not reasonably be expected to cause any adverse tax consequences)
of the issued and outstanding Capital Stock entitled to vote (within the meaning
of Treasury Regulations Section 1.956-2(c)(2)) (“Voting Equity”) and 100% of the
issued and outstanding Capital Stock not entitled to vote (within the meaning of
Treasury Regulations Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
Borrower of each Foreign Subsidiary and each Foreign Subsidiary Holding Company,
in each case, directly owned by Borrower set forth on Exhibit D attached hereto,
and in each case together with the certificates (or other agreements or
instruments), if any, representing such Capital Stock, and all options and other
rights, contractual or otherwise, with respect thereto (collectively, together
with the Capital Stock described in Section 3.4(b) and 3.4(c) below, the
“Pledged Shares”), including, without limitation, the following:
 
(A)           
all shares, securities, membership interests and other Capital Stock or other
property representing a dividend or other distribution on or in respect of any
of the Pledged Shares, or representing a distribution or return of capital upon
or in respect of the Pledged Shares, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and
 
(B)           
without affecting the obligations of Borrower under any provision prohibiting
such action hereunder or under the Loan Agreement, in the event of any
consolidation or merger involving the issuer of any Pledged Shares and in which
such issuer is not the surviving Person, all Capital Stock of the successor
Person (or such lower amount as specified above in the case of successor Persons
that are Foreign Subsidiaries or Foreign Subsidiary Holding Companies) formed by
or resulting from such consolidation or merger, to the extent that such Person
is a direct Subsidiary of Borrower.
 
(b)           Additional Shares. (i) 100% of the issued and outstanding Capital
Stock of any Person that hereafter becomes a Domestic Subsidiary (other than any
such Subsidiary that is a Foreign Subsidiary Holding Company) directly owned by
Borrower and (ii) 65% (or such greater percentage that, due to a change in an
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary or such Foreign
Subsidiary Holding Company as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s or such
Foreign Subsidiary Holding Company’s United States parent and (2) could not
reasonably be expected to cause any adverse tax consequences) of the Voting
Equity and 100% of the Non-Voting Equity owned by Borrower of any Person that
hereafter becomes a Foreign Subsidiary or a Foreign Subsidiary Holding Company,
in each case, directly owned by Borrower, including, without limitation, the
certificates (or other agreements or instruments) representing such Capital
Stock, and all options and other rights, contractual or otherwise, with respect
thereto.
 

 
11

 
 
(c)           Accessions and Proceeds. All Accessions and all Proceeds of any
and all of the foregoing.
 
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that Borrower may from time to time hereafter deliver
additional Capital Stock to Bank as collateral security for the Obligations.
Upon delivery to Bank, such additional Capital Stock shall be deemed to be part
of the Pledged Collateral and shall be subject to the terms of this Agreement
whether or not Exhibit D is amended to refer to such additional Capital Stock.
 
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and in no event
shall the “Pledged Collateral” include, (i) any general intangible, permit,
lease, license, contract or other instrument of Borrower if the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by the Loan Documents, under the
terms thereof or under applicable law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter Borrower’s rights, titles and interests thereunder
(including upon the giving of notice or lapse of time or both); provided, that,
(x) any such limitation described in this clause (i) on the security interests
granted under the Loan Documents shall only apply to the extent that any such
prohibition would not be rendered ineffective pursuant to the Code or any other
applicable law or principles of equity and (y) in the event of the termination
or elimination of any such prohibition or the requirement for any consent
contained in any applicable law, general intangible, permit, lease, license,
contract or other instrument, to the extent sufficient to permit any such item
to become Pledged Collateral, a security interest in such general intangible,
permit, lease, license, contract or other instrument shall be automatically and
simultaneously granted under the applicable Loan Document and such general
intangible, permit, lease, license, contract or other instrument shall no longer
constitute “excluded property” and shall be considered Pledged Collateral; and
(ii) those assets with respect to which the granting of security interests in
such assets would be prohibited by applicable law or regulation (other than to
the extent that any such law, regulation or prohibition would be rendered
ineffective pursuant to the Code or any other applicable law or principles of
equity), or would require governmental consent (after giving effect to the
applicable anti-assignment provisions of the Code or other applicable law or
principles of equity).
 
4.5 Delivery of Pledged Collateral. Borrower hereby agrees that:
 
(a)           Delivery of Certificates. Borrower shall deliver to Bank (i)
simultaneously with or promptly following the execution and delivery of this
Agreement, all certificates (if any) representing the Pledged Shares of Borrower
and (ii) promptly upon the receipt thereof by or on behalf of Borrower, all
other certificates and instruments constituting Pledged Collateral. Prior to
delivery to Bank, all such certificates and instruments constituting Pledged
Collateral shall be held in trust by Borrower for the benefit of Bank pursuant
hereto. All such certificates and instruments shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Annex III attached to the Guaranty.
 
(b)           Additional Securities. If Borrower shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or other
Capital Stock, stock splits, spin-off or split-off, promissory notes or other
instruments, (ii) option or right, whether as an addition to, substitution for,
conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof, (iii) dividends payable in securities, or (iv) distributions of
securities or other Capital Stock or cash or other property in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then Borrower shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of Bank, shall segregate it from Borrower’s other property and shall
deliver it forthwith to Bank in the exact form received together with any
necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Annex III attached to the Guaranty, to be
held by Bank as Pledged Collateral and as further collateral security for the
Obligations. Notwithstanding anything to the contrary herein, the foregoing
shall not apply to any funds received or receivable by Borrower or any
Subsidiary from any Foreign Subsidiary or Foreign Subsidiary Holding Company as
a result of the repatriation of funds between such entities (the “Repatriated
Funds”) and such Repatriated Funds shall not, at any time, constitute Pledged
Collateral.
 

 
12

 
 
4.6 Voting Rights; Dividend Rights.
 
(a)           So long as no Event of Default shall have occurred and be
continuing, or if an Event of Default has occurred and is continuing and
Borrower has not received any notice contemplated by Section 4.6(b), Borrower
may exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any other Loan Document.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, and delivery by Bank to Borrower of notice of its intent to exercise
its rights under this Section 4.6(b), all rights of Borrower to exercise the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 4.6(a) shall cease and all such rights shall
thereupon become vested in Bank, which shall then have the sole right to
exercise such voting and other consensual rights.
 
(c)           So long as no Event of Default shall have occurred and be
continuing and subject to Section 4.5(b) hereof, or if an Event of Default has
occurred and is continuing and Borrower has not received any notice contemplated
by Section 4.6(d), Borrower may receive and retain any and all dividends and
distributions (other than stock dividends and other dividends and distributions
constituting Pledged Collateral addressed hereinabove) or interest paid in
respect of the Pledged Collateral to the extent permitted under the Loan
Agreement.
 
(d)           Upon the occurrence and during the continuance of an Event of
Default, and delivery by Bank to Borrower of notice of its intent to exercise
its rights under this Section 4.6(d):
 
(i)           all rights of Borrower to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to Section 4.6(c) shall cease and all such rights shall thereupon be
vested in Bank, which shall then have the sole right to receive and hold as
Pledged Collateral such dividends, distributions and interest payments; and
 
(ii)           all dividends and interest payments that are received by Borrower
contrary to the provisions of Section 4.6(d)(i) shall be received in trust for
the benefit of Bank, shall be segregated from other property or funds of
Borrower, and shall be promptly paid over to Bank as Pledged Collateral in the
exact form received, to be held by Bank as Pledged Collateral and as further
collateral security for the applicable Obligations.
 
Notwithstanding anything to the contrary herein, the foregoing Section 4.6(d)
shall not apply to any Repatriated Funds received or receivable by Borrower or
any Subsidiary from any Foreign Subsidiary or Foreign Subsidiary Holding Company
and all rights to receive Repatriated Funds shall remain with Borrower or the
applicable Subsidiary, as the case may be, so long as no Event of Default has
occurred and is continuing.
 
5 REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
agreement or instrument by which Borrower is bound. Borrower is not in default
under any agreement or instrument to which it is a party or by which it is bound
other than any such defaults, which, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on Borrower’s business.
 

 
13

 
 
5.2 Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral and grants a Lien hereunder free and clear of any
and all Liens except Permitted Liens. Borrower has no Collateral Accounts at or
with any bank or financial institution other than Bank or Bank’s Affiliates
except for the Collateral Accounts described in the Representations and
Warranties Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.8(b). The Accounts
are bona fide, existing obligations of the Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouseman) except as otherwise provided in the Representations and Warranties
Certificate. None of the components of the Collateral shall be maintained at
locations other than as provided in the Representations and Warranties
Certificate or as permitted pursuant to Section 7.2.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, and (b) over-the-counter software that is
commercially available to the public. Each Patent, Copyright and Trademark which
Borrower owns or purports to own and which is material to Borrower’s business is
valid and enforceable, and no part of the Intellectual Property which Borrower
owns or purports to own and which is material to Borrower’s business has been
judged invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a material adverse effect on Borrower’s business.
 
Except as noted on the Representations and Warranties Certificate, Borrower is
not a party to, nor is it bound by, any Restricted License.
 
5.3 Pledged Collateral.
 
(a)           Authorization of Pledged Shares. The Pledged Shares are duly
authorized and validly issued, are fully paid and nonassessable (if applicable)
and are not subject to the preemptive rights of any Person.
 
(b)           Title. Borrower has good and indefeasible title to the Pledged
Collateral and is the legal and beneficial owner of the Pledged Collateral free
and clear of any Lien, other than Permitted Liens. There exists no “adverse
claim” within the meaning of Section 8-102 of the Code with respect to the
Pledged Shares (other than Permitted Liens).
 
(c)           Exercising of Rights. (i) The exercise by Bank of its rights and
remedies hereunder will not violate any law or governmental regulation
applicable to Borrower or any material contractual restriction binding on or
affecting Borrower or any of its property, (ii) there are no restrictions in any
organization document governing the Pledged Collateral or any document related
thereto which would limit or restrict the grant of a Lien pursuant to this
Agreement on the Pledged Collateral, the perfection of such Lien or the exercise
of remedies in respect of such perfected Lien in the Pledged Collateral as
contemplated by this Agrement (except, in connection with the exercise of
remedies, restrictions under the Code, applicable foreign laws or laws affecting
the offering and sale of securities).
 
(d)           Borrower’s Authority. No authorization, approval or action by, and
no notice or filing with any Governmental Authority or with the issuer of any
Pledged Shares or any other Person is required either (i) for the pledge made by
Borrower or for the granting of the security interest by Borrower pursuant to
this Agreement (except (A) as have been already obtained, (B) for the proper
filing of a financing statement under the Code and (C) in the case of any
Foreign Subsidiary, as may be required under the laws of the jurisdiction in
which such Foreign Subsidiary is organized) or (ii) for the exercise by Bank of
its rights and remedies hereunder (except as may be required by the Code or
applicable foreign laws or laws affecting the offering and sale of securities).
 

 
14

 
 
(e)           Security Interest/Priority. This Agreement creates a valid
security interest in favor of Bank in the rights of Borrower in the Collateral
and the Pledged Collateral. The taking of possession by Bank of the certificates
representing the Pledged Shares and any other certificates and instruments
constituting Pledged Collateral, together with the taking of possession by Bank
of duly executed instruments of transfer or assignments in blank, will perfect
and establish the first priority (subject to Permitted Liens) of Bank’s security
interest in such Pledged Shares represented by certificates and, when properly
perfected by filing a uniform commercial code financing statement or
registration, in the Collateral and all other Pledged Collateral represented by
such Pledged Shares and instruments securing the applicable Obligations to the
extent such security interest can be perfected by filing a uniform commercial
code financing statement. Except as set forth in this Section 5.3(e), no action
is necessary to perfect such security interest.
 
(f)           Partnership and Membership Interests. None of the Pledged Shares
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the Code,
(iii) is an Investment Company Security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.
 
(g)           No Other Interests. As of the date hereof, Borrower does not own
any Capital Stock in any Subsidiary constituting Pledged Collateral other than
as set forth on Exhibit D attached hereto.
 
5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate,
$250,000.
 
5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the date(s) and for the
period(s) set forth therein. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
 
5.6 Solvency. Borrower is able to pay its debts (including trade debts) as they
mature; the fair saleable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; and Borrower will
not be left with unreasonably small capital immediately following the
consummation of the transactions contemplated by this Agreement.
 
5.7 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s or any
of its Subsidiary’s failure to comply with ERISA that is reasonably likely to
result in Borrower’s incurring any liability that could have a Material Adverse
Change. Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations X, T and U of the Board of Governors of the Federal
Reserve System). Borrower (a) has complied in all material respects with all
Requirements of Law, and (b) has not violated any Requirements of Law the
violation of which could reasonably be expected to have a Material Adverse
Change. None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities and Regulatory Agencies that are necessary to for the continued
operation of their respective businesses as currently conducted, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Change.
 
5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership or
other ownership interest, any other equity securities or any other investments,
except for Permitted Investments.
 

 
15

 
 
5.9 Tax Returns and Payments; Pension Contributions. Borrower and each
Subsidiary have timely filed all tax returns and reports required to be filed,
and have timely paid all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower or any Subsidiary except (a) to the
extent such taxes or assessments are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed $50,000.
 
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a Permitted Lien. Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s or any of
its Subsidiaries’ prior tax years which could result in additional taxes
becoming due and payable by Borrower or any Subsidiary, collectively, in excess
of $200,000. Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and to
purchase Interest Rate Agreements pursuant to Section 6.13.
 
5.11 Full Disclosure. No representation, warranty or other statement of Borrower
in any certificate or written statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements furnished to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in such certificates or statements not
misleading in light of the circumstances in which they were made (it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
 
5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
 
6 AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder:
 
6.1 Government Compliance.
 
(a)           Borrower shall, and shall cause each of its Subsidiaries to,
maintain its and each of its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change. Borrower shall, and shall cause each Subsidiary
to, comply in all material respects, with all laws, ordinances and regulations
to which it is subject.
 
(b)           Borrower shall, and shall cause each of its Subsidiaries to,
obtain all of the Governmental Approvals necessary for the performance by
Borrower and its Subsidiaries of their obligations under the Loan Documents to
which they are a party and, to the extent applicable, the grant of a security
interest to Bank in all of their respective property. Borrower shall promptly
provide copies of any such obtained Governmental Approvals to Bank.
 

 
16

 
 
6.2 Financial Statements, Reports, Certificates. Borrower shall provide Bank
with the following:
 
(a)           as soon as available, but in any event no later than 45 days after
the last day of each calendar month, a company prepared consolidated balance
sheet, income statement and cash flow statement covering Borrower’s and its
Subsidiaries’ consolidated operations for such month certified by a Responsible
Officer and in a form acceptable to Bank (the “Monthly Financial Statements”);
 
(b)           within 60 days after the end of each fiscal year of Borrower, and
contemporaneously with any updates or amendments thereto, (i) annual operating
budgets (including monthly income statements and quarterly balance sheets and
quarterly cash flow statements) for the following fiscal year of Borrower and
its Subsidiaries, and (ii) annual financial projections for the following fiscal
year (on a quarterly basis), in each case as approved by the Board, together
with any related business forecasts used in the preparation of such annual
financial projections;
 
(c)           as soon as available, but in any event within 50 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
an unaudited consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as of the end of such fiscal quarter and consolidated statements of
income, shareholders’ equity and cash flow of Borrower and its Subsidiaries for
such fiscal quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, and including (in
each case) in comparative form the figures for the corresponding fiscal quarter
in, and the year to date portion of, the immediately preceding fiscal year,
certified as complete and correct by the chief financial or accounting
Responsible Officer of Borrower (subject to normal year-end audit adjustments
and the absence of footnotes);
 
(d)           as soon as available, but in any event within 105 days following
the end of Borrower’s fiscal year, a copy of the consolidated and consolidating
balance sheet of Borrower and its Subsidiaries, and the related consolidated
statements of income, shareholders’ equity and cash flow of Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
for the immediately preceding fiscal year, all prepared in accordance with GAAP
and accompanied by (i) an opinion of independent public accountants of
recognized national standing reasonably acceptable to Bank (which opinion shall
not be qualified as to scope or contain any explanatory paragraph expressing
substantial doubt about the ability of Borrower and its Subsidiaries to continue
as a going concern), stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Borrower and its Subsidiaries as of the dates and
for the periods specified in accordance with GAAP and (ii) a narrative report
and management’s discussion and analysis of the financial condition and results
of operations of Borrower and its Subsidiaries for such fiscal year, as compared
to amounts for the previous fiscal year;
 
(e)           contemporaneously with the furnishing of the financial statements
required pursuant to Sections 6.2(a), (c) and (d), a duly completed Compliance
Certificate signed by a Responsible Officer, (i) certifying that as of the end
of such period covered by the applicable financial statements, Borrower was in
compliance with all of the terms and conditions of this Agreement, (ii) such
officer has not become aware of any Event of Default or default that has
occurred and is continuing or, if there is any such Event of Default or default,
describing it and the steps, if any, being taken to cure it, and providing such
other information as required thereby, (iii) if Borrower wishes the Applicable
Rate to be based on the rates per annum set forth in Category 1 of the
definition of Applicable Rate, setting forth computations in reasonable detail
showing the Total Leverage Ratio as of the date of the most recent balance sheet
included in such financial statements, (iv) if financial statements are
delivered pursuant to Section 6.2(c) or (d), certifying as to the compliance by
Borrower and its Subsidiaries with the financial covenants set forth in Section
7.12, and (v) setting forth such other information as Bank may reasonably
request.
 
(f)           within five days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower and/or any
Guarantor with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website; provided, however, Borrower shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents;
 

 
17

 
 
(g)           within five days of delivery, copies of all statements, reports
and notices not otherwise enumerated in this Section 6.2 which are made
available generally to Borrower’s security holders or to any holders of
Subordinated Debt;
 
(h)           prompt report of any legal actions pending or threatened in
writing against Borrower or any of its Subsidiaries that could result in damages
or costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, $100,000 or more;
 
(i)           written notice if any Key Person ceases to hold his or her office
with Borrower, which notice shall be provided to Bank within five days after
such departure;
 
(j)           prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any Copyright
(including any subsequent ownership right of Borrower or any Guarantor in or to
any Copyright), Patent or Trademark not previously disclosed to Bank, or (iii)
Borrower’s knowledge of an event that materially adversely affects the value of
the Intellectual Property; and
 
(k)           promptly, from time to time, such other information regarding
Borrower or compliance with the terms of any Loan Documents as reasonably
requested by Bank.
 
6.3 Cash Management.
 
(a)           Collection of Accounts. Borrower shall, and shall cause each
Guarantor to, direct Account Debtors to deliver or transmit all proceeds of
Accounts into a lockbox account, or such other “blocked account” or “blocked
accounts” as specified by Bank (any such accounts, individually and
collectively, the “Cash Collateral Account”). Whether or not an Event of Default
has occurred and is continuing, Borrower shall immediately, and in any event no
later than one Business Day after its or any Guarantor’s receipt of such
amounts, deliver all payments on and proceeds of Accounts to the Cash Collateral
Account.
 
(b)           Reserves. Notwithstanding any terms in this Agreement to the
contrary: (i) Bank may, in its good faith business judgment, hold any proceeds
of the Accounts and any amounts in the Cash Collateral Account as a reserve to
cover Borrower’s Obligations to Bank (and to pay such Obligations when due); and
(ii) at times when an Event of Default exists or an event exists that, with
notice or passage of time or both, Bank determines would constitute an Event of
Default, Bank may hold any proceeds of the Accounts and any amounts in the Cash
Collateral Account that are not applied to the Obligations pursuant to Section
9.1(h) as a reserve to be applied to any Obligations regardless of whether such
Obligations are then due and payable.
 
(c)           Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower or any
Subsidiary, Borrower shall, and shall cause each of its Subsidiaries to,
promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower or the applicable Subsidiary (if such Subsidiary is a
Guarantor) shall hold the returned Inventory in trust for Bank, and immediately
notify Bank of the return of the Inventory.
 
(d)           Verifications; Confirmations; Credit Quality; Notifications. Bank
may, from time to time, verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower, the applicable Subsidiary or Bank or such other name as
Bank may choose, and notify any Account Debtor of Bank’s security interest in
such Account.
 
(e)           No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s or any Subsidiary’s obligations
under any contract or agreement giving rise to an Account. Nothing herein shall,
however, relieve Bank from liability for its own gross negligence or willful
misconduct.
 

 
18

 
 
6.4 Inventory and Equipment; Returns. Borrower shall, and shall cause each of
its Subsidiaries to, keep all Inventory and Equipment in good and merchantable
condition (ordinary wear and tear and casualty and condemnation excepted) and
free from all material defects, except for Inventory and Equipment (i) sold in
the ordinary course of business, and (ii) for which adequate reserves have been
made, in all cases in the United States and such other locations as to which
Borrower or any Subsidiary gives prior written notice. Returns and allowances,
if any, as between Borrower or any Subsidiary and its respective Account Debtors
shall be on the same basis and in accordance with the usual customary practices
of Borrower or such Subsidiary, as they exist on the Effective Date. Borrower
and each of its Subsidiaries shall promptly notify Bank of all returns and
recoveries and of all disputes and written claims received involving Inventory
having an individual or aggregate book value of more than $200,000.
 
6.5 Taxes; Pensions. Borrower shall timely, and cause each of its Subsidiaries
to timely, file all required tax returns and reports and pay all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and Borrower shall
deliver to Bank, on demand, appropriate certificates attesting to the payments
thereof, and Borrower and its Subsidiaries shall pay all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
6.6 Access to Collateral; Books and Records. At reasonable times, on one
Business Day’s prior notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books. The foregoing inspections and audits shall be conducted no more often
than once every 12 months (or more frequently as Bank in its sole discretion
determines the conditions warrant) unless an Event of Default has occurred and
is continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
conducted at Borrower’s expense and the charge therefor shall be $1,000 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), provided that any such audit does not exceed four
Business Days, plus Bank’s reasonable out-of-pocket expenses. In the event
Borrower and Bank schedule an audit more than 10 days in advance, and Borrower
cancels or seeks to or reschedules the audit with less than 10 days written
notice to Bank, then (without limiting any of Bank’s rights or remedies)
Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
 
6.7 Insurance.
 
(a)           Borrower shall, and shall cause each Subsidiary to, keep its
business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s and such Subsidiary’s respective industries and located
in similar locations and as Bank may reasonably request. Insurance policies
shall be in a form, with financially sound and reputable insurance companies
that are not Affiliates of Borrower, and in amounts that are satisfactory to
Bank. All property policies shall have a lender’s loss payable endorsement, in
form satisfactory to Bank, showing Bank as lender’s loss payee. All liability
policies shall show, or have endorsements showing, Bank as an additional
insured. Bank shall be named as lender loss payee and/or additional insured with
respect to any such insurance providing coverage in respect of any Collateral.
 
(b)           At Bank’s request, Borrower shall deliver to Bank certified copies
of insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.7 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank 30 days prior written notice before any such policy
or policies shall be materially altered or canceled. Proceeds payable under any
casualty policy will, at Borrower’s option, be payable to Borrower to replace
the property subject to the claim; provided that any such replacement property
shall be deemed Collateral in which Bank has been granted a first priority
security interest; provided further that if an Event of Default has occurred and
is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.
 
(c)           If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.
 

 
19

 
 
6.8 Accounts.
 
(a)           Borrower shall, and shall cause each Subsidiary operating in the
United States or China to, (i) within 120 days of the Effective Date, maintain
its primary operating and other deposit accounts, the Cash Collateral Account
and primary securities/investment accounts and all excess cash with Bank and/or
Bank’s Affiliates and (ii) promptly, and in any event no later than 120 days
after the Effective Date, instruct all parties making payments (including, but
not limited to, in respect of accounts receivable and dividends) to Borrower
and/or any Subsidiary to remit such payments to an account contemplated by
clause (i) above; provided that Borrower and its Subsidiaries shall be permitted
to maintain deposit accounts and securities/investment accounts with third party
financial institutions in the United States so long as such accounts contain no
more than 15% of Borrower’s and such Subsidiaries’ total cash, Cash Equivalents
and investment balances maintained in the United States; provided further that
Borrower and its Subsidiaries shall be permitted to maintain deposit accounts
and securities/investment accounts with third party financial institutions
located in China so long as such accounts contain no more than 40% of Borrower
and such Subsidiaries’ total cash, Cash Equivalents and investment balances
maintained in China.
 
(b)           In addition to and without limiting the restrictions in Section
6.8(a), Borrower and each Guarantor shall provide Bank 10 days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or Bank’s Affiliates. For each Collateral
Account that Borrower or any Guarantor at any time maintains, Borrower shall,
and shall cause each such Guarantor to, cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s or any Guarantor’s employees and identified to Bank by
Borrower or such Guarantor as such (such accounts, “Excluded Accounts”).
 
6.9 Protection of Intellectual Property Rights.
 
(a)           (i) Borrower shall, and shall cause each of its Subsidiaries to,
protect, defend and maintain the validity and enforceability of its Intellectual
Property; (ii) promptly advise Bank in writing of material infringements or any
other event that could reasonably be expected to materially and adversely affect
the value of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s or any Subsidiary’s business to be abandoned,
forfeited or dedicated to the public without Bank’s prior written consent.
 
(b)           If Borrower or any Guarantor (i) obtains any Patent, registered
Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any Patent or the registration of any Trademark, then
Borrower shall promptly provide written notice thereof to Bank and shall, and
shall cause such Guarantor to, execute such intellectual property security
agreements and other documents and take such other actions as Bank may request
in its good faith business judgment to perfect and maintain a first priority
perfected security interest in favor of Bank in such property. If Borrower or
any Guarantor decides to register any Copyrights or mask works in the United
States Copyright Office, Borrower shall, and shall cause such Guarantor to: (x)
provide Bank with at least 10 days prior written notice of its intent to
register such Copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in the Copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) upon the request of
Bank, record such intellectual property security agreement with the United
States Copyright Office. Borrower shall, and shall cause each Guarantor to,
promptly provide to Bank copies of all applications that it files for Patents or
for the registration of Trademarks, Copyrights or mask works, together with
evidence of the recording of the applicable intellectual property security
agreement required for Bank to perfect and maintain a first priority perfected
security interest in such property.
 

 
20

 
 
(c)           Prior to entering into or becoming bound by any Restrictive
License (other than over-the-counter software that is commercially available to
the public), Borrower shall, and shall cause each Guarantor to, provide written
notice to Bank of the material terms of such license or agreement with a
description of its anticipated impact on Borrower’s or such Guarantor’s business
or financial condition. Borrower shall, and shall cause each Guarantor to, take
such steps as Bank requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, and (ii) Bank to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Bank’s rights and
remedies under this Agreement and the other Loan Documents.
 
6.10 Protection of the Pledged Collateral. Borrower shall:
 
(b)           warrant and defend title to and ownership of the Pledged
Collateral of at its own expense against the claims and demands of all other
parties claiming an interest therein (other than holders of Permitted Liens),
keep the Pledged Collateral free from all Liens, except for Permitted Liens, and
not sell, exchange, transfer, assign, lease or otherwise dispose of the Pledged
Collateral or any interest therein, except as permitted under the Loan
Documents;
 
(c)           not make or consent to any amendment or other modification or
waiver that is materially adverse to the interests of Bank with respect to any
of the Pledged Collateral or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral, in each case, other
than pursuant hereto or as may be permitted under this Agreement;
 
(d)           file all reports and other information now or hereafter required
to be filed by Borrower with the SEC and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral; and
 
(e)           not, without promptly executing and delivering, or causing to be
executed and delivered, to Bank such agreements, documents and instruments as
Bank may reasonably request for the purpose of perfecting its security interest
therein, issue or acquire any Capital Stock constituting Pledged Collateral
consisting of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
securities account or (v) constitutes a Security or a Financial Asset.
 
6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause its Subsidiaries
to, make available to Bank, without expense to Bank, Borrower, each Subsidiary
and each of their respective officers, employees and agents and Borrower’s
Books, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower or any Subsidiary.
 
6.12 Formation or Acquisition of Subsidiaries; Additional Guarantors.
Notwithstanding and without limiting the negative covenants contained in
Sections 7.3 and 7.7 hereof, at the time that Borrower forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date, Borrower shall (a) provide Bank with at least 10 Business Days
prior written notice of such formation or acquisition and (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary, in form and
substance satisfactory to Bank; provided that if such Subsidiary is not
organized under the laws of the United States, the pledge of ownership interests
in such Subsidiary shall be limited to 65% of the stock, units or other evidence
of ownership interests held by Borrower or any of its Subsidiaries in such new
Subsidiary which is not organized under the laws of the United States. In the
event that any Subsidiary becomes a Material Subsidiary, Borrower shall, within
30 days after the end of the fiscal quarter in which such Subsidiary becomes a
Material Subsidiary (i) cause such new Subsidiary to provide to Bank a Guaranty,
and become a Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (free and
clear of all Liens except for Permitted Liens) in and to the assets of such
Material Subsidiary), (ii) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank and
(iii) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.
 

 
21

 
 
6.13 Interest Rate Agreements. Within 30 days after the Effective Date, Borrower
shall enter into Interest Rate Agreements with Bank or its Affiliates with an
aggregate face amount equal to no less than 50% of the Term Loan Amount. At all
times, Borrower shall maintain Interest Rate Agreements with an aggregate face
amount equal to no less than 50% of the outstanding principal amount of the Term
Loan Advance.
 
6.14 Material Licenses; Compliance with Laws. Borrower shall, and shall cause
each of its Subsidiaries to, (i) maintain each Permit, including each Regulatory
Authorization, or file any notice or registration in, each jurisdiction
(including, but not limited to the United States, China and Japan) in which
Borrower or any Subsidiary is required to obtain any Permit or Regulatory
Authorization or to file any notice or registration, in order to design,
manufacture, store, label, sell, promote, import or distribute its products, and
(ii) promptly provide evidence of the same to Bank. Borrower shall, and shall
cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority or
Regulatory Agency except to the extent the failure to so comply could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change.
 
6.15 Further Assurances. Borrower shall, and shall cause each Guarantor to,
execute any further instruments and take further action as Bank reasonably
requests to (a) cause this Agreement or any other Loan Document to be, become or
remain valid and effective in accordance with its terms, (b) perfect or continue
Bank’s Lien in the Collateral and the Pledged Collateral, (c) enable Bank to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral and the Pledged Collateral, and (d) otherwise effect the purposes of
this Agreement, including, without limitation and if requested by Bank,
delivering to Bank upon its request following the occurrence and continuation of
an Event of Default, irrevocable proxies in respect of the Pledged Collateral.
Borrower shall, and shall cause each Guarantor to, deliver to Bank, within five
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
 
6.16 Post-Closing Obligations. Notwithstanding anything to the contrary herein
or in the other Loan Documents (it being understood that to the extent that the
existence of any of the following post-closing obligations that is not overdue
would otherwise cause any representation, warranty, covenant, default or Event
of Default in this Agreement or any other Loan Document to be in breach, Bank
hereby waives such breach for the period from the Effective Date until the first
date on which such condition is required to be fulfilled (giving effect to any
extensions thereof) pursuant to this Section 6.16), Borrower shall deliver or
cause to be delivered the following items to Bank no later than the dates set
forth below (or such later date agreed to by Bank in its sole discretion):
 
(a)           no later than 30 days after the Effective Date, (i) Control
Agreements in form and substance reasonably satisfactory to Bank for each
Collateral Account maintained by Borrower or any Subsidiary in the United States
(other than Excluded Accounts), and (ii) that certain Deposit Account Control
Agreement (Withdrawals initially permitted) in form and substance satisfactory
to Bank with respect to the account of Tahitian Noni Beverages (China) Company
Limited; and
 
(b)           no later than 30 days after the Effective Date, landlord access
agreements and bailee letters as contemplated by Section 7.2, each in form and
substance reasonably satisfactory to Bank;
 
(c)           no later than 30 days after the Effective Date, insurance
endorsements from one or more insurance companies reasonably satisfactory to
Bank, evidencing property and liability coverage required to be maintained
pursuant to the Loan Documents, with Bank named as loss payee or additional
insured, as applicable;
 
(d)           no later than five days after the Effective Date, certificates
evidencing all the Pledged Shares that are certificate and all the Pledged
Shares (as defined in the Guaranty) held by the Guarantors that are
certificated, together with endorsements and/or appropriate stock powers, in
each case, duly executed in blank; and
 
(d)           no later than 90 days after the Effective Date, Borrower shall,
and shall cause Morinda Holdings, Inc. and Tahitian Noni Beverages (China)
Company Limited to, each at its own cost and expense, complete all the
procedures and formalities necessary in order to effect and register the pledge
of the equity interests in Tahitian Noni Beverages (China) Company Limited,
pursuant to the Equity Pledge Agreement, dated as of the Effective Date, by and
among Morinda Holdings, Inc., as pledgor, Tahitian Noni Beverages (China)
Company Limited, as company, and Bank, as pledgee.
 

 
22

 
 
7 NEGATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower shall
not do any of the following without Bank’s prior written consent:
 
7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower or such Subsidiary, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower or such Subsidiary; (c) consisting of Permitted Liens and
Permitted Investments; (d) consisting of the sale or issuance of any stock of
Borrower permitted under Section 7.2 of this Agreement; (e) consisting of
Borrower’s or such Subsidiary’s use or transfer of money or Cash Equivalents in
the ordinary course of its business for the payment of ordinary course business
expenses in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) consisting of the sale of fixed assets and
property which is, as of the date of this Agreement, in the process of being
sold by a Subsidiary of Borrower pursuant to a letter of intent dated February
4, 2019, as previously disclosed to Bank; (g) consisting of cash payments in
respect of earn-outs, working capital adjustments and/or dividends under that
certain Plan of Merger, dated as of December 2, 2018, by and among Borrower, New
Age Health Sciences Holdings, Inc. and Morinda Holdings, Inc., including,
without limitation, dividends payable pursuant to Borrower’s outstanding shares
of Series D Convertible Preferred Stock, so long as the Morinda Adjusted EBITDA
for the fiscal year ended December 31, 2019 is at least $17,000,000; provided
however, if the Morinda Adjusted EBITDA for the fiscal year ended December 31,
2019 is less than $17,000,000 such cash payments may be made in connection with
the foregoing so long as such payments under this clause (g), (i) are funded
with proceeds from sales or issuances of Qualified Stock and (ii) do not exceed
the amount of funds received pursuant to such sales or issuances of Qualified
Stock; (h) consisting of the issuance of Qualified Stock of Borrower in
satisfaction of Borrower’s obligations under the foregoing clause (g); (i) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and (j) consisting of the
issuance, sale or disposition (including, without limitation, pursuant to an
“at-the-market” offering) of any Qualified Stock, Stock Equivalents or Qualified
Stock issuable upon conversion or exercise of any Stock Equivalents (including,
without limitation, stock options and convertible notes).
 
7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and each such Subsidiary, as
applicable, or reasonably related thereto or consistent with business plans
announced publicly prior to the Effective Date; (b) liquidate or dissolve; (c)
have a change in management such that any Key Person ceases to hold his or her
office with Borrower and a replacement satisfactory to the Board is not made
within 90 days after such departure; or (d) permit or suffer any Change in
Control.
 
Borrower shall, and shall cause each of its Subsidiaries to, not, without at
least 30 days prior written notice to Bank: (i) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than $200,000 in Borrower’s or any Subsidiary’s assets or property)
or deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of $200,000 to a bailee at a location other than to a
bailee and at a location already disclosed in the Representations and Warranties
Certificate, (ii) change its jurisdiction of organization, (iii) change its
organizational structure or type, (iv) change its legal name, or (v) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower or any Subsidiary intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of $100,000 to a bailee or
leased location, and Bank and such bailee or landlord are not already parties to
a bailee agreement or landlord access agreement, as applicable, governing both
the Collateral and the location to which Borrower or such Subsidiary intends to
deliver the Collateral, then Borrower will first receive the written consent of
Bank, and such bailee shall execute and deliver a bailee agreement in form and
substance satisfactory to Bank.
 
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary) except for any acquisition of another Person in
which the aggregate consideration paid in connection therewith is less than
$1,000,000 and (i) no default or Event of Default has occurred and is continuing
before and immediately after giving effect to such acquisition, (ii) the EBITDA
(calculated in a manner satisfactory to Bank in its sole discretion) of the
acquired Person for the 12 month period immediately preceding such acquisition
is greater than $0, and (iii) during the 12 month period immediately preceding
such acquisition, the acquired Person was engaging in the same or substantially
similar business as that of Borrower. A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.
 

 
23

 
 
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower or any Subsidiary an
obligation to prepay an Indebtedness, except Indebtedness to Bank.
 
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
 
7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account, or
permit any Subsidiary to do so, except pursuant to the terms of Section 6.8
hereof.
 
7.7 Distributions; Investments. (a) Other than as contemplated by Section 7.1(g)
and (j), above, pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock; provided that Borrower may convert any of
its convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof; or (b) directly or
indirectly make any Investment (including, without limitation, by the formation
of any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so. Notwithstanding anything to the contrary herein, nothing
in this Agreement shall prohibit any repatriation of funds from Foreign
Subsidiaries to Borrower or any of its Domestic Subsidiaries.
 
7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any Subsidiary,
except for transactions that are in the ordinary course of Borrower’s or such
Subsidiary’s business, upon fair and reasonable terms that are no less favorable
to Borrower or such Subsidiary, as applicable, than would be obtained in an
arm’s length transaction with a non-affiliated Person.
 
7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to the
Obligations owed to Bank.
 
7.10 Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of $250,000 with a bailee, warehouseman, collocation facility or
similar third party, or permit any of its Subsidiaries to do so, unless, in each
case, the third party has been notified of Bank’s security interest and Bank (a)
has received an acknowledgment from the third party that it is holding or will
hold the Inventory or Equipment for Bank’s benefit or (b) is in possession of
the warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and for movable
items of personal property having an aggregate book value not in excess of
$100,000, and except for such other locations as Bank may approve in writing,
Borrower shall, and shall cause each Guarantor to, keep the Inventory and
Equipment only at the locations set forth on the Representations and Warranties
Certificate and such other locations of which Borrower gives Bank prior written
notice and as to which Bank is able to take such actions as may be necessary to
perfect its security interest or to obtain a bailee’s acknowledgment of Bank’s
rights in the Collateral.
 
7.11 Compliance. Become, or permit any Subsidiary to become, an “investment
company” or a company controlled by an “investment company”, under the
Investment Company Act of 1940, as amended, or undertake as one of its important
activities extending credit to purchase or carry margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), or use
the proceeds of any Credit Extension for that purpose; fail, or permit any
Subsidiary to fail, to meet the minimum funding requirements of ERISA or permit
a Reportable Event or Prohibited Transaction (each as defined in ERISA) to
occur; fail, or permit any Subsidiary to fail, to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s or
such Subsidiary’s business; withdraw, or permit any Subsidiary to withdraw, from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower or any Subsidiary, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.
 

 
24

 
 
7.12 Financial Covenants.
 
(a) Minimum Adjusted EBITDA. Not suffer or permit the Adjusted EBITDA for
Borrower and its Subsidiaries, for the 12 month period ending on the last day of
any fiscal quarter, commencing with the fiscal quarter ending March 31, 2019, to
be less than the amount set forth in the table below opposite such date.
 
Date
Minimum Adjusted EBITDA
March 31, 2019
$4,000,000
June 30, 2019
$4,000,000
September 30, 2019
$7,000,000
December 31, 2019
$8,000,000

 
 
(b) Net Cash. Not suffer or permit the aggregate Net Cash of Borrower, its
Subsidiaries organized in the United States and its Subsidiaries organized in
China, which is maintained in an account at Bank or any of Bank’s Affiliates in
the United States or in China, to be less than $5,000,000 in the aggregate at
any time on and after the Effective Date through December 31, 2019.
 
(c) Total Leverage Ratio. Not suffer or permit the Total Leverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
March 31, 2020, to be greater than the maximum ratio set forth in the table
below opposite such date.
 
Date
Maximum Total Leverage Ratio
March 31, 2020
2.50 to 1.00
June 30, 2020
2.50 to 1.00
September 30, 2020
2.50 to 1.00
December 31, 2020
2.00 to 1.00
March 31, 2021
2.00 to 1.00
June 30, 2021
2.00 to 1.00
September 30, 2021
2.00 to 1.00
December 31, 2021
1.50 to 1.00
March 31, 2022
1.50 to 1.00
June 30, 2022
1.50 to 1.00
September 30, 2022
1.50 to 1.00
December 31, 2022 and thereafter
1.00 to 1.00

 
(d) Fixed Charge Coverage Ratio. Not suffer or permit the Fixed Charge Coverage
Ratio as of the last day of any fiscal quarter, commencing with the fiscal
quarter ending March 31, 2020, to be less than 1.50 to 1.00.
 
7.13 Equity Cure. In the event Borrower fails to comply with the financial
covenants set forth in Section 7.12 as of the last day of any fiscal quarter,
any cash equity contribution (funded with proceeds from a sale or issuance of
Qualified Stock of Borrower) to the capital of Borrower after the last day of
such fiscal quarter and on or prior to the day that is 10 Business Days after
the day on which financial statements are required to be delivered for that
fiscal quarter will, at the irrevocable election of Borrower, be included in the
calculation of Adjusted EBITDA solely for the purposes of determining compliance
with such covenants in Section 7.12 at the end of such fiscal quarter (each, a
“Cure Quarter”) and any subsequent period that includes such Cure Quarter (any
such equity contribution so included in the calculation of Adjusted EBITDA, a
“Specified Equity Contribution”); provided that (a) notice of Borrower’s intent
to accept a Specified Equity Contribution shall be delivered by Borrower to Bank
no later than the day on which financial statements are required to be delivered
for the applicable fiscal quarter, (b) in each consecutive four fiscal quarter
period there will be at least two fiscal quarters in which no Specified Equity
Contribution is made, (c) the amount of any Specified Equity Contribution will
be no greater than 100% of the amount required to cause Borrower and its
Subsidiaries to be in compliance with such financial covenants (the “Cure
Amount”), (d) there shall be no more than three Specified Equity Contributions
made in the aggregate after the Effective Date, (e) Specified Equity
Contributions shall not be made in any two consecutive quarters, (f) the
aggregate amount of all Specified Equity Contributions made under this Section
7.13 shall not exceed $5,000,000, (g) Borrower shall immediately apply the
proceeds of a Specified Equity Contribution to prepay the Term Loan Advance in
accordance with Section 2.3(d)(ii) and (h) there shall be no reduction in
Indebtedness in connection with any Specified Equity Contribution (or the
application of the proceeds thereof, including application of such proceeds for
purposes of cash netting) for determining compliance with Section 7.12 for the
period ending on the last day of the applicable Cure Quarter; provided that
following any prepayment of the Term Loan Advance pursuant to Section 2.3(d)(ii)
there shall be a reduction in Indebtedness for determining compliance with
Section 7.12 in future fiscal quarters where such Cure Quarter is included in
the applicable test period (but, for the avoidance of doubt, there shall be no
de-leveraging credit for the period ending on the last day of the Cure Quarter
in respect of which the Specified Equity Contribution is made). Upon Bank’s
receipt of notice from Borrower of its intent to make a Specified Equity
Contribution pursuant to this Section 7.13 no later than the day on which
financial statements are required to be delivered for the applicable fiscal
quarter, then, until the day that is 10 Business Days after such date, (x) Bank
shall not exercise the right to accelerate the Term Loan Advance or the Advances
and Bank shall not exercise any right to foreclose on or take possession of the
Collateral and (y) notwithstanding anything to the contrary herein, the Default
Rate shall not be applicable, in each case, solely on the basis of an Event of
Default having occurred and being continuing as a result of Borrower’s failure
to be in compliance with the financial covenants set forth in Section 7.12 in
respect of the period ending on the last day of such fiscal quarter. If, after
giving effect to the foregoing pro forma adjustment (but not, for the avoidance
of doubt, giving pro forma adjustment to any repayment of Indebtedness in
connection therewith), Borrower is in compliance with the financial covenants
set forth in Section 7.12, Borrower shall be deemed to have satisfied the
requirements of Section 7.12 as of the relevant date of determination with the
same effect as though there had been no failure to comply on such date, and the
applicable breach or default of Section 7.12 that had occurred shall be deemed
cured for purposes of this Agreement.
 

 
25

 
 
8 EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within five Business Days after such Obligations are due and payable (which five
Business Day cure period shall not apply to payments due on the Revolving Line
Maturity Date or the Term Loan Maturity Date). During the cure period, the
failure to make or pay any payment specified under clause (b) hereunder is not
an Event of Default;
 
8.2 Covenant Default.
 
(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13 or 6.14 or violates any
covenant in Section 7; or
 
(b) Borrower or any Guarantor fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement or any of the other Loan Documents to which it is a party, and as to
any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default within 10 days after the occurrence thereof;
 
8.3 Material Adverse Change. If there occurs any circumstance or circumstances
which could reasonably be expected to cause a Material Adverse Change;
 
8.4 Attachment; Levy; Restraint on Business.
 
(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) in excess of $100,000, or (ii) a notice of
lien or levy is filed against any of Borrower’s or any of a Guarantor’s assets
by any Governmental Authority, and the same under subclauses (i) and (ii) hereof
are not, within 10 days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any 10 day cure period; or
 
(b)            (i) any material portion of Borrower’s or any Guarantor’s assets
is attached, seized, levied on, or comes into possession of a trustee, receiver
or person acting in similar capacity, or (ii) any court order enjoins,
restrains, or prevents Borrower or any Guarantor from conducting all or any
material part of its business;
 
8.5 Insolvency. (a) Borrower or any Guarantor is unable to pay its debts
(including trade debts) as they become due; (b) Borrower or any Guarantor begins
an Insolvency Proceeding; or (c) an Insolvency Proceeding is commenced against
Borrower or any Guarantor and is not dismissed or stayed within 45 days (but no
Credit Extensions shall be made until any such Insolvency Proceeding is
dismissed);
 
8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in $250,000; (b) any breach or default by Borrower or Guarantor, the result of
which could have a Material Adverse Change;
 
8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least $250,000 (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower or any Guarantor, and the same are not,
within 10 days after the entry, assessment or issuance thereof, discharged,
satisfied, or paid, or after execution thereof, stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the satisfaction,
payment, discharge, stay or bonding of such fine, penalty, judgment, order or
decree);
 

 
26

 
 
8.8 Misrepresentations. Borrower, any Guarantor, or any Person acting for
Borrower or any Guarantor makes any representation, warranty, or other statement
now or later in this Agreement, any other Loan Document or in any writing
delivered to Bank or to induce Bank to enter this Agreement or any other Loan
Document, and such representation, warranty or other statement is incorrect or
misleading in any material respect when made; or
 
8.9 Guaranty. If any Guaranty of all or a portion of the Obligations ceases for
any reason to be in full force and effect, or any Guarantor fails to perform any
obligation under any such Guaranty or a security agreement securing any such
Guaranty (collectively, the “Guaranty Documents”), or any event of default
occurs under any Guaranty Document or any guarantor revokes or purports to
revoke a Guaranty, or any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth in any
Guaranty Document or in any certificate delivered to Bank in connection with any
Guaranty Document, in each case when made or deemed made, or if any of the
circumstances described in Sections 8.4 through 8.7 occur with respect to any
Guarantor.
 
8.10 Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement.
 
9 BANK’S RIGHTS AND REMEDIES
 
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default (subject to any applicable grace periods), Bank may, without
notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5 all
Obligations shall become immediately due and payable without any action by
Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
 
(c)           demand that Borrower (i) deposit cash with Bank in an amount equal
to at least 105% of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;
 
(d)           terminate any FX Contracts;
 
(e)           verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral;
 
(g)           enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred in connection therewith. With respect to
Borrower’s owned premises, Borrower hereby grants Bank a license to enter and
occupy such premises, without charge, to exercise any of Bank’s rights or
remedies. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates;
 

 
27

 
 
(h)           setoff and apply to the Obligations any (i) balances and deposits
of Borrower held by Bank, or (ii) amount held by Bank owing to or for the credit
or the account of Borrower;
 
(i)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral, it being understood that
Bank is hereby granted a non-exclusive, royalty-free license or other right to
use, without charge, Borrower’s labels, Patents, Copyrights, mask works, rights
of use of any name, trade secrets, trade names, Trademarks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(j)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(k)           sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate;
 
(l)           sell the Collateral without giving any warranties as to the
Collateral; provided that Bank may specifically disclaim any warranties of title
or the like, and this procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral; if Bank sells any of
the Collateral upon credit, Borrower will be credited only with payments
actually made by the purchaser, received by Bank and applied to the indebtedness
of the purchaser; and if the purchaser fails to pay for the Collateral, Bank may
resell the Collateral and Borrower shall be credited with the proceeds of the
sale. Bank may credit bid and purchase at any public sale;
 
(m)           apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any Guarantor or any other Person liable for any of the Obligations;
 
(n)           demand and receive possession of Borrower’s Books; and
 
(o)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable following the occurrence of an Event of Default,
to: (a) endorse Borrower’s name on any checks, payment instruments, or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) demand, collect,
sue, and give releases to any Account Debtor for monies due, settle and adjust
disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case or proceeding about any
Collateral (including filing a claim or voting a claim in any bankruptcy case in
Bank’s or Borrower’s name, as Bank chooses); (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (f) dispose of the Collateral; and (g) transfer the
Collateral into the name of Bank or a third party as the Code permits. Borrower
hereby appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on
any documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and the Loan
Documents have been terminated. Bank’s foregoing appointment as Borrower’s
attorney-in-fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
the Loan Documents have been terminated.
 

 
28

 
 
9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and are immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and are secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
 
9.4 Application of Payments and Proceeds. Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
 
9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
 
9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election or acquiescence.
 
9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper and guarantees held by Bank on which Borrower is
liable.
 
10 NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
 
 
 
29

 
 
If to Borrower:
New Age Beverages Corporation
Denver, CO 80229
Attn: Chief Executive Officer
Fax: (801) 234-1040
Email: (303) 289-8655
 
If to Bank: 
East West Bank
Santa Clara, California 95054
Attn: Kelvin P. Chan
Fax: (408) 588-9684
Email: Kelvin.Chan@eastwestbank.com
 
11 CHOICE OF LAW; VENUE; JURY TRIAL WAIVER
 
Except as otherwise expressly provided in any of the Loan Documents, this
Agreement and the other Loan Documents shall be governed by and construed in
accordance with the law of the State of New York without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in New York County, New York; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three days after deposit in the
U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
This Section 11 shall survive the termination of this Agreement.
 
12 GENERAL PROVISIONS
 
12.1 Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations for which no claim has
been asserted, and any other obligations which, by their terms, are to survive
the termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date and the Term Loan Maturity Date by Borrower, effective three
Business Days after written notice of termination is given to Bank. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.
 
12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s sole discretion). Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participations in all or any part of, or any
interest in, Bank’s obligations, rights, and benefits under this Agreement and
the other Loan Documents.
 

 
30

 
 
12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, advisors, affiliates, attorneys, agents and any
other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against: (i) all obligations, demands, claims and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including, without
limitation, reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable judgment.
 
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses and expenses for which indemnity is given shall have run.
 
12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
 
12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
 
12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by Borrower and
Bank. Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document. Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver. The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties and negotiations between the parties
about the subject matter of the Loan Documents are merged into the Loan
Documents.
 
12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“.pdf”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.
 
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its reasonable best efforts to obtain any prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in the public domain or already in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
 

 
31

 
 

Bank Entities may use confidential information for the development of databases,
reporting purposes and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower. The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
 
12.10 Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a Subsidiary or
Affiliate of Bank) or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, Bank may setoff the same or any part thereof and apply the same to any
liability or Obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO
REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.11 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
 
12.12 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
 
12.13 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
 
12.14 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
13 DEFINITIONS
 
13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting and the singular includes the
plural. As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower or any Subsidiary.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 

 
32

 
 
“Adjusted EBITDA” means, for Borrower and its Subsidiaries for any period,
Consolidated Net Income for such period plus, to the extent deducted in
determining such Consolidated Net Income for such period (and without
duplication), (i) Interest Expense, (ii) income tax expense (including tax
accruals), (iii) depreciation and amortization (but excluding patent
amortization, if any), (iv) any non-cash charges or expenses approved by Bank in
its sole discretion (other than any such non-cash item to the extent it
represents an accrual of, or reserve for, anticipated cash expenditures in any
future period), (v) transaction costs and fees (A) related to the negotiation,
execution and delivery of the Loan Documents, or (B) paid after the Effective
Date to Bank in connection with the Loan Documents, (vi) the amount of the
prepayment fee paid on the Effective Date in connection with the early
extinguishment of Indebtedness owed to Siena Lending Group LLC under that
certain Loan and Security Agreement, dated as of August 10, 2018, by and among
Borrower, NABC, Inc., NABC Properties, LLC, New Age Health Sciences, Inc. and
Siena Lending Group LLC, and (vii) any costs incurred with respect to liability,
casualty events or business interruption, to the extent covered by insurance (as
confirmed by the applicable insurance company), the proceeds of which are
received during such period or within 120 days thereafter; provided that,
notwithstanding anything to the contrary herein, any gain or loss from the sale
of fixed assets and property which is, as of the date of this Agreement, in the
process of being sold by a Subsidiary of Borrower pursuant to a letter of intent
dated February 4, 2019, as previously disclosed to Bank shall be excluded from
the calculation of Adjusted EBITDA. Notwithstanding anything herein to the
contrary, the aggregate amount added back pursuant to the prior sentence for
non-recurring expenses shall not exceed (x) $7,200,000 for the fiscal year
ending December 31, 2018 and (y) $500,000 for any fiscal year thereafter.
 
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Applicable Rate” means, for any day, the applicable rate set forth below under
the caption “Prime Rate Spread” based upon the Total Leverage Ratio as of the
end of the fiscal quarter of Borrower for which consolidated financial
statements have theretofore been most recently delivered pursuant to Section
6.2(c) or Section 6.2(d):
 
Total Leverage Ratio:
Prime Rate Spread
Category 1
Less than 1.50 to 1.00
 
0.25%
Category 2
Greater than or equal to 1.50 to 1.00
 
0.50%

 
For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the second Business Day following the date of
delivery to Bank pursuant to Section 6.2(c) or Section 6.2(d) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Category 2 (i) until the delivery of consolidated
financial statements required to be delivered pursuant to Section 6.2(c) for the
first fiscal quarter ended after the Effective Date, (ii) at any time that an
Event of Default has occurred and is continuing or (iii) if Borrower shall fail
to deliver the consolidated financial statements required to be delivered
pursuant to Section 6.2(c) or Section 6.2(d) or shall elect not to include in
any certificate required to be delivered pursuant to Section 6.2(e) the
computations described in clause (iii) thereof, in each case within the time
periods specified herein for such delivery, during the period commencing on and
including the day of the occurrence of a default resulting from such failure and
until the delivery thereof.
 

 
33

 
 

“Authorized Signer” is any individual listed in Borrower’s resolutions who is
authorized to execute the Loan Documents, including making (and executing if
applicable) any Credit Extension request, on behalf of Borrower.
 
“Availability Amount” is (a) the Revolving Line minus (b) the outstanding
principal balance of any Advances.
 
“Bank” is defined in the preamble hereof.
 
“Bank Entities” is defined in Section 12.9.
 
“Bank Expenses” are all reasonable fees, costs and expenses (including
reasonable attorneys’ fees and expenses, whether generated by in-house or by
outside counsel) for preparing, amending, negotiating, administering, defending
and enforcing the Loan Documents (including, without limitation, those incurred
in connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower, any Guarantor or the Collateral.
 
“Bank Services” are any products, credit services and/or financial
accommodations previously, now or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards and check
cashing services), interest rate swap arrangements and foreign exchange services
as any such products or services may be identified in Bank’s various agreements
related thereto (collectively, “Bank Services Agreements”).
 
“Bank Services Agreements” are defined in the definition of Bank Services.
 
“Board” is Borrower’s board of directors.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s and its Subsidiaries’ books and records
including ledgers, federal and state tax returns, records regarding Borrower’s
and its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Capital Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all other ownership or profit interests
in, or Stock Equivalents (regardless of how designated) of, a Person (other than
an individual), whether voting or non-voting.
 
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.
 
“Cash Collateral Account” is defined in Section 6.3(a).
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one year from the date of
acquisition; (b) commercial paper maturing no more than one year after its
creation and having the highest rating from either Standard & Poor’s Financial
Services LLC, a division of The McGraw-Hill Companies, Inc., and any successor
thereto or Moody’s Investors Service, Inc. and any successor thereto; (c) Bank’s
certificates of deposit issued maturing no more than one year after issue; and
(d) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 

 
34

 
 
“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.
 
“Change in Control” means (a) a transaction, other than a bona fide equity
financing or series of financings, on terms and from investors reasonably
acceptable to Bank (it being understood and agreed that Borrower’s investors and
their Affiliates as of the Effective Date are acceptable to Bank) in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction; or (b) at any time, Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding capital stock of each of its Subsidiaries free and clear of all
Liens (except Liens created by this Agreement and except for Subsidiaries of
which Borrower holds less than 100% of each class of outstanding capital stock
on the date hereof).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
“Claims” is defined in Section 12.3.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account or Commodity
Account.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by Borrower or any of its Subsidiaries in the
ordinary course of business of such Person.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Consolidated Net Income” means, with respect to Borrower and its Subsidiaries,
for any period, the consolidated net income (or loss) of Borrower and its
Subsidiaries for such period, determined in accordance with GAAP, any
extraordinary gains or losses and any gains or losses from discontinued
operations.
 
 
 
35

 
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith, but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, and Bank pursuant
to which Bank obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, any Term Loan Advance or any other extension
of credit by Bank for Borrower’s benefit.
 
“Cure Amount” is defined in Section 7.13.
 
“Cure Quarter” is defined in Section 7.13.
 
“Default Rate” is defined in Section 2.6(b).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is the account number ending [___] (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which
it is exchangeable), or upon the happening of any event or condition (other than
customary asset sale offers and redemptions upon the change of control, in each
case so long as any rights of the holders thereof upon the occurrence of such
change of control or asset sale shall be subject to the prior repayment in full
of the Obligations), less than 180 days after the last day of the term of this
Agreement (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Stock.
 
“Dollars”, “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.
 

 
36

 
 
“Effective Date” is defined in the preamble hereof.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers) and
any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
 
“Event of Default” is defined in Section 8.
 
“Excess Cash Flow” means for any period ending on the last day of any fiscal
year of Borrower, an amount (if positive) equal to: (a) Adjusted EBITDA minus
(b) the sum, without duplication, of (i) scheduled permanent repayments of
long-term Indebtedness (including payments under Section 2.3(c) and Section
2.3(e), but excluding payments under Section 2.3(d)), in each case, to the
extent not financed with long-term Indebtedness, (ii) Interest Expense paid in
cash and added back to the definition of “Adjusted EBITDA”, (iii) fees and
expenses paid to Bank in connection with its services hereunder and added back
to the definition of “Adjusted EBITDA”, (iv) all cash payments in respect of
capital expenditures as would be reported in Borrower’s consolidated statement
of cash flows made during such period (except to the extent financed with
long-term Indebtedness), and (v) taxes paid in cash with respect to such period
and added back to the definition of “Adjusted EBITDA”.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“Excluded Accounts” is defined in Section 6.8(b).
 
“Fixed Charge Coverage Ratio” means the ratio, on a consolidated basis for
Borrower and its Subsidiaries on a trailing 12 month basis, as of any date of
determination, of (a) Adjusted EBITDA as of such date minus the sum, without
duplication, of (i) capital expenditures (except those financed with
Indebtedness), (ii) taxes paid in cash with respect to such period and added
back to the definition of “Adjusted EBITDA” and (iii) all cash payments of
dividends permitted to be paid under this Agreement to (b) the sum of (i)
scheduled permanent repayments of long-term Indebtedness (including payments
under Section 2.3(c) and Section 2.3(e), but excluding payments under Section
2.3(d), and including any payments permitted under this Agreement with respect
to Subordinated Debt) during the immediately subsequent 12 month period and (ii)
scheduled payments in respect of all lease obligations (including, but not
limited to, capital lease obligations).
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary all or
substantially all of the assets of which consist of, directly or indirectly, the
Capital Stock in one or more CFCs and/or Indebtedness of one or more CFCs and
any other assets incidental thereto.
 
“Funded Debt” means, as of any date of determination, the aggregate principal
amount of Indebtedness for borrowed money of Borrower and its Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(including all capital lease obligations, whether or not reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP).
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower, which date shall be a Business Day.
 
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
 

 
37

 
 
“GAAP” is generally accepted accounting principles, as in effect from time to
time in the United States, set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes, without limitation, all Intellectual Property, claims,
income and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage and business interruption insurance), payments of insurance and rights to
payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” means each of New Age Health Sciences, Inc., NABC Properties, LLC,
NABC, Inc., Morinda Holdings, Inc., Morinda, Inc., Tropical Resources, Inc.,
Morinda USA, Inc., Morinda Worldwide, Inc., Morinda Japan GK and any other
Material Subsidiary providing a Guaranty in favor of Bank.
 
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
 
“Guaranty Documents” is defined in Section 8.9.
 
“Incremental Cap” means $10,000,000.
 
“Incremental Term Commitment” means any commitment made by Bank to provide all
or any portion of any Incremental Term Facility or Incremental Term Loan
Advances.
 
“Incremental Term Facility” is defined in Section 2.11(a).
 
“Incremental Term Loan Advances” is defined in Section 2.11(a).
 
“Indebtedness” is, with respect to any Person, (a) all indebtedness for borrowed
money or the deferred price of property or services, including, without
limitation, reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) all Contingent
Obligations, including, but not limited to, any sublimit contained therein, and
(e) all obligations pursuant to any Interest Rate Agreements.
 
“Indemnified Person” is defined in Section 12.3.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 

 
38

 
 
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how and operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to such Person;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Expense” means, for any period, the consolidated interest expense of
Borrower and its Subsidiaries for such period (including all imputed interest on
capital leases) for the Credit Extensions and other Indebtedness permitted
hereunder.
 
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is a party or of which it is a beneficiary
and which agreement conforms to the standards published by the International
Swaps and Derivatives Association, Inc.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products in which Borrower or
any Guarantor has any interest, including without limitation such inventory as
is temporarily out of Borrower’s or such Guarantor’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership or limited liability company interest or other securities),
and any loan, advance or capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement by and
among Borrower, New Age Health Sciences, Inc., Morinda, Inc. and Bank dated as
of March 29, 2019, as may be amended, modified or restated from time to time.
 
“Key Persons” are Borrower’s Chief Executive Officer and Borrower’s Chief
Financial Officer, who are, respectively, Brent Willis and Gregory Gould as of
the Effective Date.
 
“LC Collateral Account” is defined in Section 2.5(h)(i).
 
“LC Disbursement” means a payment or disbursement made by Bank pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
 

 
39

 
 
“LC, FX and Swap Sublimit” is and aggregate principal amount equal to
$5,000,000.
 
“Letter of Credit” is a Standby Letter of Credit or a Commercial Letter of
Credit issued by Bank upon request of Borrower based upon an application,
guarantee, indemnity, or similar agreement.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices and any other documents related to this Agreement, the IP
Agreement, any Interest Rate Agreements, any Bank Services Agreements, any
subordination agreement, any notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement by Borrower and/or any
Guarantor with or for the benefit of Bank, all as amended, restated or otherwise
modified from time to time.
 
“Maximum Lawful Rate” is defined in Section 2.6(c).
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations or condition
(financial or otherwise) of Borrower or any of its Subsidiaries; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.
 
“Material Subsidiary” means, as of any date, any Subsidiary of Borrower that (i)
owns more than 5% of the assets and properties of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) accounts for
more than 5% of Adjusted EBITDA of Borrower and its Subsidiaries, determined on
a consolidated basis in accordance with GAAP, in any consecutive 12 month
period, or (iii) receives more than 5% of the total revenues of Borrower and its
Subsidiaries.
 
“Monthly Financial Statements” is defined in Section 6.2(a).
 
“Morinda Adjusted EBITDA” means for Morinda Holdings, Inc. and its Subsidiaries,
the net income before interest, income taxes, depreciation and amortization,
determined in accordance with GAAP but applied and calculated in a manner
consistent with the EBITDA calculation derived from the audited financial
statements of Borrower for the fiscal year ended December 31, 2019, adjusted to
exclude non-cash share based compensation, other income and other expenses.
 
“Net Cash” means, for any Person, at any time, all of such Person’s unrestricted
Cash and Cash Equivalents, in each case maintained in an account at Bank or any
of Bank’s Affiliates in the United States or in China, minus the aggregate
unpaid amount of all the Obligations outstanding hereunder.
 
“Non-Voting Equity” is defined in Section 4.4(a).
 
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Unused Revolving Line Facility Fee and other
amounts Borrower owes Bank now or later, whether under this Agreement, the other
Loan Documents, or otherwise, including, without limitation, all obligations
relating to Bank Services and interest accruing after Insolvency Proceedings
begin and debts, liabilities or obligations of Borrower assigned to Bank, and to
perform Borrower’s duties under the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than 30 days prior to
the Effective Date, and, (a) if such Person is a corporation, its bylaws in
current form, (b) if such Person is a limited liability company, its limited
liability company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.
 

 
40

 
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment Date” is (a) with respect to Term Loan Advance, the first calendar day
of each month and (b) with respect to Advances, the first calendar day of each
month.
 
“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Regulatory
Authorizations.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;
 
(b)           Indebtedness existing on the Effective Date which is shown on the
Representations and Warranties Certificate;
 
(c)           Subordinated Debt;
 
(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(f)           Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of “Permitted Liens” hereunder;
 
(g)           Indebtedness in respect of Interest Rate Agreements entered into
in the ordinary course of business to hedge risks with respect to Borrower’s
interest rate; and
 
(h)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness in clauses (a) through (g)
above; provided that the principal amount thereof is not increased or the terms
thereof are not modified to impose more burdensome terms upon Borrower or its
Subsidiaries, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments (including, without limitation, Investments in
Subsidiaries) existing on the Effective Date which are shown on the
Representations and Warranties Certificate;
 
(b)           Investments consisting of Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
(d)           Investments consisting of Deposit Accounts (but only to the extent
that Borrower is permitted to maintain such accounts pursuant to Section 6.8 of
this Agreement) in which Bank has a first priority perfected security interest;
 
(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;
 
(f)           Investments consisting of the creation of a Subsidiary for the
purpose of consummating a merger transaction permitted by Section 7.3 of this
Agreement, which is otherwise a Permitted Investment;
 

 
41

 
 
(g)           Investments (i) by Borrower in Guarantors not to exceed $250,000
in the aggregate in any 12 month period and (ii) by Subsidiaries in other
Subsidiaries who are Guarantors or in Borrower;
 
(h)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board, not to
exceed, in the case of this clause (h), $100,000 outstanding in the aggregate at
any time;
 
(i)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and
 
(j)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (j)
shall not apply to Investments of Borrower in any Subsidiary.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date which are shown on the
Representations and Warranties Certificate or arising under this Agreement or
the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on Borrower’s Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment and securing no more
than $100,000 in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed $100,000 and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)           Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in clauses (a) through (c) above, but
any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;
 
(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;
 
(h)           non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business;
 

 
42

 
 
(i)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
 
(j)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions; provided that (i) Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts and (ii)
such accounts are permitted to be maintained pursuant to Section 6.8 of this
Agreement.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Pledged Collateral” is defined in Section 4.4(a).
 
“Pledged Shares” is defined in Section 4.4(a).
 
“Prepayment Fee” is, with respect to the Term Loan Advance subject to prepayment
prior to the Term Loan Maturity Date, whether by mandatory or voluntary
prepayment, acceleration or otherwise, an additional fee payable to Bank in an
amount equal to:
 
(i)           for a prepayment made on or after the Effective Date through and
including the first anniversary of the Effective Date, 2.00% of the principal
amount of the Term Loan Advance prepaid; and
 
(ii)           for a prepayment made after the date which is after the first
anniversary of the Effective Date through and including the second anniversary
of the Effective Date, 1.00% of the principal amount of the Term Loan Advance
prepaid.
 
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
 
“Qualified Stock” means any Capital Stock other than Disqualified Stock.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Regulatory Agencies” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, testing,
marketing, distribution, sale or other product development and commercialization
activities relating to any product of Borrower or any of the Subsidiaries,
including the U.S. Food and Drug Administration and any successor entity and all
similar agencies in other jurisdictions.
 
“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, listings, certifications,
licenses and permits granted by, submitted to or filed with any Regulatory
Agencies necessary for the testing, manufacture, development, distribution, use,
storage, import, export, transport, promotion, marketing, sale or other
commercialization of any product of Borrower or any Subsidiary in any country or
jurisdiction.
 
“Repatriated Funds” is defined in Section 4.5(b).
 
“Representations and Warranties Certificate” is a completed certificate signed
by Borrower entitled “Representations and Warranties Certificate”.
 

 
43

 
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
(b) to reflect Bank’s reasonable belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.
 
“Revolving Line” is an aggregate principal amount equal to $10,000,000.
 
“Revolving Line Maturity Date” is the date that is four years after the
Effective Date or such earlier date as may be specified by Bank pursuant to the
annual review of its credit committee.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Specified Equity Contribution” is defined in Section 7.13.
 
“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Capital Stock or any other Stock Equivalent, and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Capital Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable. For the avoidance of doubt, “Stock Equivalent” shall not include
debt instruments that are convertible into Capital Stock or Stock Equivalents.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter existing indebtedness to Bank (pursuant to a
subordination, intercreditor or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank in its sole discretion.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
 

 
44

 
 
“Term Loan Advance” is each defined in Section 2.3(a) of this Agreement.
 
“Term Loan Amount” is $15,000,000.
 
“Term Loan Maturity Date” is the date that is four years after the Effective
Date.
 
“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
Funded Debt as of such date to (b) Adjusted EBITDA for the period of four
consecutive fiscal quarters then most recently ended for which financial
statements under Section 6.2(c) or Section 6.2(d), as applicable, have been
delivered (or are required to have been delivered), in each case for Borrower
and its Subsidiaries on a consolidated basis.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“Unused Revolving Line Facility Fee” is defined in Section 2.7(b).
 
“Voting Equity” is defined in Section 4.4(a).


[Signature page follows.]
 
 
45

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.
 
BORROWER:
 
NEW AGE BEVERAGES CORPORATION
 
 
By________________________________________
 
Name:_____________________________________
 
Title:______________________________________
 
 
BANK:
 
EAST WEST BANK
 
 
By________________________________________
 
Name:_____________________________________
 
Title:______________________________________
 
 
 
 
 
 
46
